Citation Nr: 0628779	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to 
July 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In a rating 
decision dated in June 2002, the RO, in pertinent part, 
denied the veteran's application to reopen a claim for 
service connection for left ear hearing loss.  In the 
June 2002 rating decision, the RO also denied entitlement to 
an increased (compensable) rating for the veteran's service-
connected right ear hearing loss.  The veteran disagreed with 
those determinations and perfected his appeal to the Board.  

In a decision dated in June 2005, the Board concluded that 
new and material evidence had been received to reopen the 
previously denied claim of service connection for left ear 
hearing loss, considered the claim on the merits, and granted 
service connection for left ear hearing loss.  In its remand 
that followed, the Board observed that in view of the grant 
of service connection for hearing loss of the left ear, the 
RO must rate the veteran's now service-connected bilateral 
hearing loss.  The Board requested that the RO ensure 
compliance with due process requirements associated with the 
enactment of the Veterans Claims Assistance Act (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002) and 38 C.F.R. § 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In addition, the Board requested that the 
RO rate the veteran's bilateral hearing loss.  The Board said 
that if the remaining benefit requested on appeal remained 
denied, the RO should issue a supplemental statement of the 
case (SSOC), which should contain notice of all relevant 
action taken on the claim.  

Thereafter, in a letter dated in August 2005, the VA Appeals 
Management Center (AMC) notified the veteran that it, rather 
than the local RO, would be developing his appeal and that 
they were working on his appeal on the issue of entitlement 
to a compensable evaluation for his right ear hearing loss.  
The AMC went on to tell the veteran what evidence was needed 
to substantiate his increased rating claim, what evidence he 
should provide, and what evidence VA would obtain.  The AMC 
also requested that the veteran submit any evidence in his 
possession that pertained to his claim.  

Thereafter, the AMC arranged for a VA audiology examination, 
which was held in September 2005.  In December 2005, the AMC 
prepared a SSOC on the issue of entitlement to a compensable 
evaluation for right ear hearing loss.  In the SSOC, the AMC 
explained that the Board had established service connection 
for left hearing loss and that evaluation of the veteran's 
hearing loss would therefore be based on bilateral 
involvement.  The AMC forwarded this SSOC to the veteran in 
February 2006.  

In addition to the foregoing, the AMC prepared a rating 
decision dated in December 2005 in which it implemented the 
Board's grant of service connection for left ear hearing 
loss.  The AMC made the grant effective November 30, 2001.  
The AMC stated that evaluation for hearing loss would now be 
based on bilateral involvement and assigned a noncompensable 
rating.  The AMC sent the veteran a copy of this rating 
decision in March 2006 along with a notice of his appellate 
rights.  

In May 2006, the AMC certified the issue of an increased 
rating for right ear hearing loss to the Board, and the case 
was received at the Board in June 2006.  As hearing loss in 
both ears is now service-connected effective from the date of 
claim for service connection for left ear hearing loss and 
the same date of claim for an increased rating for right ear 
hearing loss, the Board has characterized the issue on appeal 
as entitlement to an initial compensable rating for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his bilateral hearing 
loss rating claim, and relevant evidence necessary for an 
equitable disposition of his claim has been obtained.  

2.  At no time during the rating period has the veteran had 
worse than level I hearing loss in the right ear and level IV 
hearing loss in the left ear.  

3.  The veteran's service-connected bilateral hearing loss 
does not result in an exceptional or unusual disability 
picture that would render impractical the application of the 
regular schedular rating standards. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for the 
veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  

2.  Referral for application of extraschedular provisions to 
the veteran's bilateral hearing loss is not warranted.  
38 C.F.R. § 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA provisions include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that in a 
letter dated in August 2005, the VA Appeals Management Center 
(AMC) provided the veteran with notice of the information and 
evidence needed to substantiate the claim before the Board.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains  
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The August 2005 letter from the AMC satisfies these mandates.  
It effectively informed the veteran about the type of 
evidence needed to support a claim of a higher rating for 
hearing loss, namely, proof that his service-connected 
hearing loss had worsened or increased in severity.  Such 
proof could take the form of medical evidence or statements 
by the veteran or other individuals describing the veteran's 
symptoms.  The AMC notified the veteran of VA's duty to 
obtain certain evidence for the veteran, such as VA medical 
records, as well as its obligation to help obtain other 
relevant records not in the Federal Government's possession, 
provided the veteran gave consent and supplied enough 
information to enable VA to obtain them.  It made clear that 
although VA could assist the veteran in obtaining private 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The AMC also requested that the 
veteran send VA any evidence in his possession that pertained 
to his claim.  This letter additionally notified the veteran 
that it had asked the VA medical facility nearest to him to 
schedule him for an examination in connection with his claim 
for hearing loss.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession and that he received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the AMC provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate the claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to him in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against his claim for an increased rating 
based on its mechanical application of relevant rating 
criteria renders moot any question about a different 
disability rating and effective date.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

The RO did furnish specific VCAA notice to the veteran 
regarding service connection for hearing loss in a March 2002 
letter, and the AMC provided notice regarding increased 
ratings in its August 2005 letter.  Because complete VCAA 
notice in this case was not provided to the veteran prior to 
the RO decision denying an increased rating for right ear 
hearing loss and denying service connection for left ear 
hearing loss, from which this appeal arises, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has been provided the opportunity to respond to 
the August 2005 letter and over the course of the appeal has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Neither 
the veteran nor his representative has asserted that the 
notice was defective or that additional evidence could have 
been provided had VA given timely notice.  The Board finds 
that the failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  During the course of 
the appeal, the veteran has been provided three VA audiology 
examinations, and they provided findings that are adequate 
for rating purposes.  Under these circumstances, there is no 
duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) at 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2005).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by  puretone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  
38 C.F.R. § 4.85(d).  The Rating Schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

In considering the severity of the veteran's hearing loss 
disability, the Board has reviewed the medical history of the 
veteran (38 C.F.R. §§ 4.1, 4.2) and has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board further notes that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the present issue on appeal, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App.  
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id.  

In this case, the only authorized VA audiology evaluations 
during the appeal period are those conducted in April 2002, 
January 2004, and September 2005.  

At the April 2002 VA audiology examination, puretone 
thresholds, in decibels (db), were as follows: 




HERTZ




1000
2000
3000
4000

RIGHT
15
60
65
60

LEFT
10
60
75
80

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 92 percent in the left 
ear.  The puretone average was 50 db in the right ear and 
56 db in the left ear.  The physician who examined the 
veteran at a medical examination for ear diseases in 
April 2002 reported a diagnosis of bilateral high frequency 
sensorineural hearing loss.  

The April 2002 audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left ear 
from Table VI, 38 C.F.R. § 4.85(h).  

At the January 2004 VA audiology examination, puretone 
thresholds, in decibels (db), were as follows: 




HERTZ




1000
2000
3000
4000

RIGHT
20
60
65
65

LEFT
25
65
80
85

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 80 percent in the left 
ear.  The puretone average was 53 db in the right ear and 
64 db in the left ear.  The audiologist stated that the 
veteran would be classified as having normal hearing 
sensitivity at 250-1000 Hz with a sloping moderate to 
moderately-severe sensorineural hearing loss from 1500 to 
8000 Hz in the right ear.  The audiologist reported there was 
left ear normal hearing sensitivity at 250-1000 Hz with a 
sloping mild to severe sensorineural loss from 1500 to 
8000 Hz.  

The January 2004 audiologic results produce a numeric 
designation of "I" for the right ear and "IV" for the left 
ear from Table VI, 38 C.F.R. § 4.85(h).  

At the September 2005 VA audiology examination, puretone 
thresholds, in decibels (db), were as follows: 




HERTZ




1000
2000
3000
4000

RIGHT
20
60
70
70

LEFT
25
65
80
90

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.  The puretone average was 55 db in the right ear and 
65 db in the left ear.  The audiologist stated that the 
veteran would be classified as having normal hearing 
sensitivity at 250-1000 Hz with sloping moderate to severe 
sensorineural hearing loss from 1500 to 8000 Hz in the right 
ear.  She stated there was left ear normal hearing 
sensitivity at 250-1000 Hz with sloping moderate to profound 
sensorineural hearing loss from 1500 to 8000 Hz in that ear.  

The September 2005 audiologic results produce a numeric 
designation of "I" for the right ear and "II" for the left 
ear from Table VI, 38 C.F.R. § 4.85(h).  

When these sets of numeric designations are applied to the 
rating criteria, the results from each examination warrant a 
noncompensable rating.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100).  

The Board has carefully considered all potentially applicable 
regulatory provisions.  Table VIa at 38 C.F.R. § 4.85 
provides evaluations based on puretone thresholds averages, 
only, without consideration of speech discrimination test 
results.  This table and the evaluation based on puretone 
thresholds alone may be used only in certain circumstances 
authorized by the regulations.  38 C.F.R. § 4.85(c) permits 
the use of Table VIa when the examiner certifies that the use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  In this case, no examiner has certified that 
the use of the speech discrimination test is not appropriate.  
Thus, the provisions of 38 C.F.R. § 4.85(c) do not authorize 
evaluation on puretone thresholds alone.  

When the  puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2005).  
In this case, at each of the VA audiology examinations 
puretone thresholds at 1000 Hz were always less than 
55 decibels so the required conditions are clearly not met, 
and there is no basis for an evaluation based on puretone 
thresholds alone.  

When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  The VA 
audiology examinations in this case did not show a puretone 
threshold of 70 db or more at 2000 Hz in either ear, and such 
provisions are not applicable in this case.  

The Board acknowledges that each of the VA audiology 
examination reports documents that the veteran has less than 
perfect hearing.  Less than perfect hearing is not, however, 
the standard by which compensable ratings are assigned.  The 
schedular criteria are specific, and the veteran's hearing 
loss is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The Board also acknowledges that the veteran's hearing loss 
has been described as severe to profound at some frequencies.  
The Board wishes to make it clear, however, that under the 
Rating Schedule, the fact that a veteran's hearing is 
impaired at particular frequencies does not translate into a 
compensable disability rating.  Indeed, the Rating Schedule, 
which has been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating has not been 
demonstrated here.  

The Board acknowledges the contention set forth by the 
veteran's representative to the effect that the VA 
audiometric testing procedures failed to test "under the 
ordinary conditions of daily life," and therefore could not 
register the veteran's hearing loss accurately.  Brief at 2-3 
(July 26, 2006).  With respect to the adequacy of the speech 
recognition and other auditory examination scores, the Board 
notes that 38 C.F.R. § 4.85(a) renders the puretone threshold 
and speech discrimination tests mandatory for an evaluation 
of a disability rating.  38 C.F.R. § 4.85(a) ("An examination 
for hearing impairment for VA purposes . . . must include a 
controlled speech discrimination test . . . and a puretone 
audiometry test") (Emphasis added).  The Board is bound, both 
by statute and regulation, to follow such provisions.  See 
38 U.S.C.A. § 7104 ("The Board shall be bound in its 
decisions by the regulations of the Department"); 38 C.F.R. 
§ 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  As 
such, the Board has no choice but to follow the directives of 
38 C.F.R. § 4.85(a) and rely on such tests to determine the 
disability rating for the veteran's hearing loss.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see also 38 C.F.R. 
§ 4.85(b)-(e) (expressly employing puretone audiometry test 
results and results from speech discrimination test).  

The same rationale applies with respect to the veteran's 
contention that his hearing loss disability warrants more 
than a noncompensable rating.  Pursuant to the dictates of 
38 C.F.R. § 4.85 and Lendenmann, in determining this rating, 
the Board has engaged in, as it must, a "mechanical," 
objective application of the numerical data generated from 
the veteran's audiology examinations.  See Lendenmann, 3 Vet. 
App. at 349.  In this regard, the Board exercises no 
discretion, and simply must apply the test score numbers to 
the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord 
Lendenmann, 3 Vet. App. at 349.  As noted above, all of the 
VA examination scores conclusively led to the noncompensable 
percent disability rating, and the Board lacks the authority 
to operate outside the bounds of applicable regulatory 
provisions, including the guidelines for the assignment of 
disability ratings set forth in 38 C.F.R. § 4.85.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  

The Board empathizes with the veteran's hearing impairment 
and apparent dissatisfaction with the noncompensable rating, 
and the Board does not dispute that the veteran has a hearing 
loss disability.  The Board, however, must conclude, based on 
the results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that at no time during the rating period has his 
disability been of such severity as to warrant more than the 
noncompensable rating assigned by the agency of original 
jurisdiction.  See 38 C.F.R. § 4.85(b)-(e).  

The Board further acknowledges that the veteran's 
representative has asserted that VA failed to fulfill its 
VCAA duties to assist the veteran by providing an inadequate 
medical examination based on testing procedures.  Brief at 3-
4 (July 26, 2006).  In this regard, the Board notes that the 
veteran received three VA audiology examinations, all of 
which the Board has determined were adequate for the purposes 
of this appeal.

In order for the veteran to qualify for consideration of 
factors outside of the Rating Schedule, the requirements for 
an extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell, 9 Vet. App. at 339 (the Board 
may affirm a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  

In this regard, the Board notes that at the April 2002 VA 
audiology examination, the veteran reported that he had 
recently been studying basic computer skills in college but 
said he was suspended from school because he could not hear 
well enough to keep up.  The audiologist noted, however, that 
the veteran had been issued hearing aids in March 2000, but 
the veteran said that he sweat so much that the shorted them 
out requiring repair and otherwise took them off when he 
talked on the telephone and then would lose them.  The Board 
further notes that VA outpatient records show that as of 
March 2001 the veteran reported that he was involved in 
vocational rehabilitation through VA and was studying 
computers.  In June 2001, the veteran reported he felt 
overwhelmed with trying to go to school and trying to survive 
on a limited income.  He readily admitted that he was 
depressed and had a hard time getting motivated.  Prozac was 
prescribed.  As of August 2001, he reported that he still 
felt depressed, and his Prozac dose was increased.  In a 
follow-up note in October 2001, it was noted that he 
continued vocational rehabilitation through VA, but in a 
letter dated in November 2001, a VA counseling psychologist 
stated that she had determined that the veteran was not 
feasible to participate in a program of rehabilitation.  

This evidence implies that it was for reasons other than his 
service-connected hearing loss disability that the veteran 
left school, and in the absence of evidence that corroborates 
the veteran's assertions, the Board cannot find that that 
schedular evaluations are inadequate to evaluate the 
impairment in the veteran's earning capacity due to his 
service-connected bilateral hearing loss.  The Board 
therefore concludes that referral for application of 
extraschedular provisions is not warranted.  

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating for his service-connected 
bilateral hearing loss on both a schedular and an 
extraschedular basis.  Accordingly, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (benefit of the doubt rule inapplicable when 
preponderance of evidence is found to be against claim).  The 
appeal must be denied.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


